Citation Nr: 1302717	
Decision Date: 01/24/13    Archive Date: 01/31/13

DOCKET NO.  04-38 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for depression, to include as secondary to the service-connected right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and B.G.


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from June 1980 to June 1984.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which declined to reopen the previously denied claim for service connection for depression, to include as secondary to the service-connected right knee disability.  

The Veteran and B.G. presented testimony at a personal hearing before the undersigned Veterans Law Judge in October 2011.  A transcript of the proceeding is of record.  In March 2012, the Board reopened the claim and remanded it for additional development.  


REMAND

The Board remanded the claim in March 2012 in pertinent part to schedule the Veteran for a VA examination.  

Review of the claims folder reveals that the Appeals Management Center (AMC) arranged for the requested VA examination to be scheduled in April 2012.  The Veteran failed to report but a note indicates that he requested the examination be rescheduled due to transportation issues.  Another VA examination was ordered by the AMC the following month, but the Veteran also failed to report to that examination.  A June 2012 notation in the file from the AMC indicates that the Veteran also failed to report to a third examination, that the Veteran's address was the same in every system, and that multiple attempts to contact him on two separate phone numbers had not been successful.

In a November 2012 brief, the Veteran's representative reported that he contacted the Veteran to determine why he had failed to report to the scheduled examinations.  The Veteran indicated that he had contacted the VA Medical Center (VAMC) by phone to inform them that he was not going to be able to report due to severe pain, had requested that the examinations be rescheduled, and that he had not received a phone call from the VAMC to report.  The Veteran requested that the examination be rescheduled again and indicated that he would report at any time.

In light of the foregoing, the Board finds that another remand is warranted in order to afford the Veteran a VA examination.  Recent VA treatment records should also be obtained.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2012) (emphasis added). 

Accordingly, the case is REMANDED to the RO or the AMC for the following actions:

1.  Obtain the Veteran's treatment records from the Fayetteville VAMC, dated since November 2011.  

2.  Afford the Veteran a VA examination by a psychiatrist or psychologist.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Any indicated tests and studies should be performed. 

(a) The examiner should provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that any depressive disorder present during the period of this claim had its onset during active service or is related to any in-service disease, event, or injury. 

(b) If the answer to (a) is no, is it at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's service-connected right knee disability caused or permanently worsened any depressive disorder present during the period of this claim?  If aggravation has occurred, the examiner should indicate, to the extent possible, the approximate level of left impairment (i.e., a baseline) before the onset of the aggravation. 

The examiner must provide the rationale for each opinion expressed.

3.  Undertake any other indicated development.

4.  Finally, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate action, if in order. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

